DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-21 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Invention I (claims 1-8) in the reply filed on 07/28/2021 is acknowledged.  Applicants argue that for Inventions I and IV the Office has not demonstrated that either the process as claimed can be practiced by another materially different apparatus or by hand, or the apparatus as claimed can be used to practice another materially different process as required by MPEP § 806.05(e).  The Office disagrees.  As stated in the Requirement for Restriction “[i]n this case the process of Invention I and II can be practiced by hand using a common trowel and common setting concrete, wherein the processor is human, and surface design data is any design information used by a human (e.g. plans)” which does nit require the system of Invention IV.   Thus, the restriction between Groups I and IV is maintained. 
Applicants do not traverse any other groupings.
Therefore, claims 9-21 are withdrawn.

Claim Interpretations

the term ‘computing device’ may refer to one or more electronic devices configured to process data. A computing device may be a processor.  In some examples, a computing device may include the necessary components to receive, process, and output data, such as a processor, a display, a memory, an input device, a network interface, and/or the like.
A human has electronic connections in their brain and body (neurons, synapses, etc.) that process data.
A “movable unit” encompasses anything that moves (e.g. human arm, robot arm, gantry, etc.).  The specification broadly states that “[t]he movable unit 104 may include, for example, a robotic arm, print head, or any other movable device capable of supporting one or more profile tools 116 and/or dispensing units 114.”

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 1-8 are directed to a human activity abstract idea without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claims 1-8 are directed to organizing human activity of troweling “hard-setting 
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to human activity as explained above.  At best, claim 1 recites “depositing a hard-setting material mix to create a construction component” and claims 5-6 include a “a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit.” However, claim 1 merely states to apply organizing human movement/activity after “depositing a hard-setting material mix to create a construction component” which is insignificant pre-solution activity.  See MPEP § 2106.05(g).  Claims 5-6 also encompass a conduit from a concrete, plaster, mortar, etc. pump that a human holds while troweling; which is insignificant extra-solution activity.  See MPEP § 2106.05(g).
Under step 2B, the claims fail to recite additional elements other than the judicial exception of organizing a human activity because every element of claims 1-8 can be accounted See MPEP § 2106.05.  Furthermore, there is no evidence of record of an improvement in troweling or any other technological field; nor recitation of a particular machine; or recitation of a non-routine, non-conventional step.  See MPEP § 2106.05.  Finally, the claims fail to reflect any inventive concepts, because using two trowels is common-place.  
In fact, at best, the claims encompass a processor that has merely “capture[d] hand-tools, human gesture and building components in real-time,” then simulated them on a robot.  See Bard et al, Reality is interface: Two motion capture case studies of human–machine collaboration in high-skill domains, October 2016, International Journal of Architectural Computing 14(4), pg. 406.  Contour crafting robotic arms using trowels are merely modeled after human activity.  See Bard, pg. 400 (describing capturing human gesture for skill-transfer, tracking to program robotic arms for CNC tooling/contour crafting/3D tooling).  
Artists and craftsmen have effectively used simple tools such as trowels, blades, sculpturing knives, and putty knives, shown in Fig. 1, with one or two planar surfaces for forming materials in paste form since ancient times. Their versatility and effectiveness for fabricating complex free-form as well as planar surfaces is evidenced by ancient ceramic containers and sculptures with intricate or complex surface geometries as well as detailed plaster work that have shapes as complicated as flowers, on the walls of rooms. Surface shaping knives are used today for industrial model making (e.g., for building clay models of car bodies).

    PNG
    media_image1.png
    295
    385
    media_image1.png
    Greyscale

Khoshnevis, Automated construction by contour crafting—related robotics and information technologies, Automation in Construction, Volume 13, Issue 1, January 2004, Pages 5-19, pg. 6.  In other words, nothing in the claims requires a specific, non-conventional trowel or any other component that has not been used by humans since ancient times.  Rather the claims, at best, are directed to the instructions to apply generic computers and generic robots to common human activities.  The claims do not require any specific programming, any specific robotic arm, any specific trowel(s), any specific pumps, or any specific conduits.  Thus, the claims fail to recite any non-conventional components.
	In sum, the claims are directed to ineligible subject matter because they are directed to controlling human activities without significantly more than depositing and pumping materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KHOSHNEVIS (US 2004/0006405).
	As to claim 1, KHOSHNEVIS teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (concrete; col. 10, ll. 58-67, col. 12, ll. 6-14, col. 16, ll. 31-33, col. 17, ll. 55-57, col. 19, ll. 58-64, col. 20, ll. 1-19); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade edge and a trowel edge (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 2, KHOSHNEVIS teaches method of claim 1, wherein the first profile tool comprises a blade edge and a trowel edge, and wherein the trowel edge of the first profile tool comprises a different shape than the trowel edge of the second profile tool (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 3, KHOSHNEVIS teaches method of claim 1, wherein controlling the movable unit to manipulate the surface of the construction component with the first profile tool 
	As to claim 4, KHOSHNEVIS teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 3, 10 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).
	As to claim 5, KHOSHNEVIS teaches method of claim 1, wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit; and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit (col. 10, ll. 58-67, col. 20, ll. 1-8 and Figs. 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26).
	As to claim 6, KHOSHNEVIS teaches method of claim 5, wherein the first profile tool is arranged adjacent to the end of the conduit such that the hard-setting material mix is manipulated by the first profile tool as it is being deposited (Figs. 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26, 44, 45, 46).
	As to claim 7, KHOSHNEVIS teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1, 2, 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26, 44, 45, 46).

profile tool and the second profile tool (Figs. 1, 2, 3, 5, 8, 10, 12, 14, 18, 19, 20, 21, 25, 26, 44, 45, 46 and col. 5, ll. 50-54, col. 6, ll. 29-34, col. 8, ll. 22-31).

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Khoshnevis, Automated construction by contour crafting—related robotics and information technologies, Automation in Construction, Volume 13, Issue 1, January 2004, Pages 5-19.
	As to claim 1, Khoshnevis teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (Fig. 2); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Fig. 2); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade edge and a trowel edge (Figs. 1-2, 19).
	As to claim 2, Khoshnevis teaches method of claim 1, wherein the first profile tool comprises a blade edge and a trowel edge, and wherein the trowel edge of the first profile tool comprises a different shape than the trowel edge of the second profile tool (Figs. 1-2).

	As to claim 4, Khoshnevis teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 1-2).
	As to claim 5, Khoshnevis teaches method of claim 1, wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit; and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit (Figs. 1-4, 17).
	As to claim 6, Khoshnevis teaches method of claim 5, wherein the first profile tool is arranged adjacent to the end of the conduit such that the hard-setting material mix is manipulated by the first profile tool as it is being deposited (Figs. 1-4, 17).
	As to claim 7, Khoshnevis teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1-4, 17-18).
	As to claim 8, Khoshnevis teaches method of claim 1, wherein the surface design data comprises layer data for each layer of a plurality of layers, wherein each layer corresponds to a different profile tool of a plurality of profile tools including the first
.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bard et al, Reality is interface: Two motion capture case studies of human–machine collaboration in high-skill domains, October 2016, International Journal of Architectural Computing 14(4).
	As to claim 1, Bard teaches a method for forming construction components with 3D surface designs, comprising: depositing a hard-setting material mix to create a construction component (Figs. 1-2, 5); controlling, with at least one processor, a movable unit to manipulate a surface of the construction component with a first profile tool arranged on the movable unit based on surface design data before the hard-setting material mix sets (Figs. 1-2, 4-5); and controlling, with at least one processor, the movable unit or at least one other movable unit to manipulate the surface of the construction component with a second profile tool arranged on the movable unit or the at least one other movable unit based on the surface design data before the hard-setting material mix sets, wherein the second profile tool comprises a blade edge and a trowel edge (Figs. 1-2, 4-5).
	As to claim 2, Bard teaches method of claim 1, wherein the first profile tool comprises a blade edge and a trowel edge, and wherein the trowel edge of the first profile tool comprises a different shape than the trowel edge of the second profile tool (Figs. 1-2, 4-5).
	As to claim 3, Bard teaches method of claim 1, wherein controlling the movable unit to manipulate the surface of the construction component with the first profile tool comprises repeatedly moving the first profile tool along an axis substantially perpendicular to the surface 
	As to claim 4, Bard teaches method of claim 3, wherein repeatedly moving the first profile tool along the axis substantially perpendicular to the surface of the construction component comprises oscillating the first profile tool (Figs. 1-2, 4-5).
	As to claim 7, Bard teaches method of claim 1, wherein the hard-setting material mix is deposited within a panel frame (Figs. 1-2, 4-5).
	As to claim 8, Bard teaches method of claim 1, wherein the surface design data comprises layer data for each layer of a plurality of layers, wherein each layer corresponds to a different profile tool of a plurality of profile tools including the first
profile tool and the second profile tool (Figs. 1-2, 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bard, in view of KHOSHNEVIS.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar pumping of build material such as concrete or plaster through the robotic arm of Bard for contour crafting with a reasonable expectation of success.
As to claims 1, Bard teach the elements of these claims as explained above.
	Bard does not explicitly teach wherein depositing the hard-setting material mix comprises: controlling, with at least one processor, a pump to move the hard-setting material mix from a pressurized vessel through a conduit, wherein an end of the conduit comprises a dispensing unit arranged on the movable unit, and controlling, with at least one processor, the movable unit to selectively deposit the hard-setting material mix from the dispensing unit; or wherein the first profile tool is arranged adjacent to the end of the conduit such that the hard-setting material mix is manipulated by the first profile tool as it is being deposited.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material movement techniques to the build materials of Bard as explicitly suggested by Bard with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743